Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 1 of 40 PageID #: 903




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate (‘708 & ‘921)               C.A. No. 19-md-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                        Plaintiff,

           v.
                                                         C.A. No. 19-cv-316-RGA
 MACLEODS PHARMACEUTICALS
 LIMITED, and MACLEODS PHARMA
 USA, INC.,

                        Defendants.

 DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS TO
              PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendants Macleods Pharmaceuticals Limited and Macleods Pharma USA, Inc.

(collectively, “Macleods”), by and through their attorneys, answer the First Amended Complaint

filed by Plaintiff Merck Sharp & Dohme Corp. (“Merck”) as follows:

                           AS TO THE NATURE OF THE ACTION

      1.        This is an action for patent infringement under the patent laws of the United States,

Title 35, United States Code, and for a declaratory judgment of patent infringement under 28

U.S.C. §§ 2201 and 2202 and the patent laws of the United States, Title 35, United States Code,

that arises out of defendants’ submission of Abbreviated New Drug Application (“ANDA”) Nos.

211073 and 212338 to the U.S. Food and Drug Administration (“FDA”) seeking approval to

commercially manufacture, use, offer for sale, sell, and/or import versions of JANUVIA®

(sitagliptin phosphate) and JANUMET® (metformin hydrochloride; sitagliptin phosphate) prior
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 2 of 40 PageID #: 904




to the expiration of U.S. Patent No. 7,326,708 (“the ’708 patent”) and U.S. Patent No. 8,414,921

(“the ’921 patent”).

                  ANSWER:

        Macleods admits that Merck purports to bring this action under the patent laws of the

United States and under the Federal Declaratory Judgment Act and admits that the recited ANDA

applications seek FDA approval to commercially manufacture, use, offer for sale, sell, and/or

import versions of sitagliptin phosphate oral tablets and metformin hydrochloride and sitagliptin

tablets. Macleods denies any patent infringement as alleged by Plaintiff.

                                     AS TO BACKGROUND

        2.        Macleods Pharmaceuticals Limited notified Merck by letter dated November 20,

2018 (“Macleods’s ’073 Notice Letter”) that it had submitted to the FDA ANDA No. 211073

(“Macleods’s ’073 ANDA”), seeking approval from the FDA to engage in the commercial

manufacture, use, offering for sale, sale, and/or importation of generic sitagliptin phosphate oral

tablets (“Macleods’s ’073 ANDA Product”) prior to the expiration of the ’708 patent.

                  ANSWER:

             Admitted.

        3.        On information and belief, Macleods’s ’073 ANDA Product is a generic version of

Merck’s JANUVIA®.

                  ANSWER:

        Macleods states that ANDA No. 211073 refers to JANUVIA® as the reference listed drug.

To the extent that there are any remaining factual allegations in Paragraph 3, Macleods denies

them.




                                                 2
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 3 of 40 PageID #: 905




        4.     Macleods Pharmaceuticals Limited and Macleods Pharma USA, Inc. notified

Merck by letter dated November 20, 2018 (“Macleods’s ’338 Notice Letter”) that it had submitted

to the FDA ANDA No. 212338 (“Macleods’s ’338 ANDA”), seeking approval from the FDA to

engage in the commercial manufacture, use, offering for sale, sale, and/or importation of generic

metformin hydrochloride and sitagliptin phosphate oral tablets (“Macleods’s ’338 ANDA

Product”) prior to the expiration of the ’708 patent and the ’921 patent.

               ANSWER:

        Admitted.

        5.     On information and belief, Macleods’s ’338 ANDA Product is a generic version of

Merck’s JANUMET®.

               ANSWER:

        Macleods states that ANDA No. 212338 refers to JANUMET® as the reference listed drug.

To the extent that there are any remaining factual allegations in Paragraph 5, Macleods denies

them.

        6.     Macleods’s ’073 Notice Letter and Macleods’s ’338 Notice Letter are collectively

referred to herein as “Macleods’s Notice Letters.” Macleods’s ’073 ANDA and Macleods’s ’338

ANDA are collectively referred to herein as “Macleods’s ANDAs.” Macleods’s ’073 ANDA

Product and Macleods’s ’338 ANDA Product are collectively referred to herein as “Macleods’s

ANDA Products.”

               ANSWER:

        Paragraph 6 contains no factual assertion that requires an admission or denial.




                                                 3
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 4 of 40 PageID #: 906




                                    AS TO THE PARTIES

      7.        Plaintiff Merck is a corporation organized and existing under the laws of New

Jersey, having its corporate offices and principal place of business at One Merck Drive,

Whitehouse Station, New Jersey 08889.

                ANSWER:

       Macleods is without knowledge or information to determine the truth or falsity of the

allegations in Paragraph 7 of the Complaint and on that basis denies them.

      8.        Merck is the holder of New Drug Application (“NDA”) No. 21995 for JANUVIA®

(sitagliptin phosphate), which has been approved by the FDA.

                ANSWER:

       Admitted.
      9.        Merck is the holder of NDA No. 22044 for JANUMET® (metformin

hydrochloride; sitagliptin phosphate), which has been approved by the FDA.

                ANSWER:

           Admitted.

     10.        On information and belief, defendant Macleods Pharmaceuticals Limited

(“Macleods Limited”) is a corporation organized and existing under the laws of India, having its

corporate offices and principal place of business at Atlanta Arcade, Marol Church Road, Andheri

(East), Mumbai, India. On information and belief, Macleods Limited is in the business of, among

other things, manufacturing and selling generic versions of branded pharmaceutical drugs through

various operating subsidiaries, including Macleods Pharma USA, Inc.




                                               4
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 5 of 40 PageID #: 907




               ANSWER:

       Macleods admits that Macleods Pharmaceuticals Limited is a corporation organized and

existing under the laws of India, having a principal place of business at Atlanta Arcade, Marol

Church Road, Andheri (East), Mumbai, India 400059. Macleods admits that Macleods

Pharmaceuticals Limited is in the business of manufacturing generic versions of branded

pharmaceutical drugs. Macleods admits that Macleods Pharma USA, Inc. is a subsidiary of

Macleods Pharmaceuticals Limited that sells generic versions of branded pharmaceutical drugs.

Macleods denies the remaining allegations in Paragraph 10.

      11.      On information and belief, defendant Macleods Pharma USA, Inc. (“Macleods

Pharma”) is a corporation organized and existing under the laws of the State of Delaware, having

its corporate offices and principal place of business at 666 Plainsboro Road, Building 200, Suite

230, Plainsboro, NJ, 08536. On information and belief, Macleods Pharma is in the business of,

among other things, manufacturing and selling generic versions of branded pharmaceutical drugs

for the U.S. market.

               ANSWER:

       Macleods admits that Macleods Pharma USA, Inc. is a corporation organized and existing

under the laws of the State of Delaware, with a principal place of business at 666 Plainsboro Road,

Building 200, Suite 230, Plainsboro, NJ 08536. Macleods further admits that Macleods Pharma

USA, Inc. is in the business of selling generic versions of branded pharmaceutical drugs for the

U.S. market. Macleods denies the remaining allegations in Paragraph 11.

      12.      On information and belief, Macleods Pharma is a wholly owned subsidiary of

Macleods Limited. Macleods Limited and Macleods Pharma are collectively referred to herein as

“Macleods.”




                                                5
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 6 of 40 PageID #: 908




               ANSWER:

       Macleods admits that Macleods Pharma USA, Inc. is a wholly owned subsidiary of

Macleods Pharmaceuticals Limited.

      13.      On information and belief, Macleods Limited and Macleods Pharma acted in

concert to prepare and submit Macleods’s ANDAs to the FDA.

               ANSWER:

       The allegations of Paragraph 13 state legal conclusions that do not require a response.

Macleods admits that Macleods Pharmaceuticals Limited acted to prepare and submit Macleods’

ANDAs to the FDA and denies any other factual allegations of Paragraph 13.

      14.      On information and belief, Macleods Limited and Macleods Pharma know and

intend that upon approval of Macleods’s ANDAs, Macleods will manufacture, market, sell, and

distribute Macleods’s ANDA Products throughout the United States, including in Delaware. On

information and belief, Macleods Limited and Macleods Pharma are agents of each other and/or

operate in concert as integrated parts of the same business group, including with respect to

Macleods’s ANDA Products, and enter into agreements that are nearer than arm’s length. On

information and belief, Macleods Limited and Macleods Pharma participated, assisted, and

cooperated in carrying out the acts complained of herein.

               ANSWER:

       Macleods lacks knowledge or information sufficient to form a belief as to the allegations

in the first sentence of Paragraph 14 and therefore denies them. The other allegations of Paragraph

14 state legal conclusions that do not require a response. To the extent that there are any remaining

factual allegations in Paragraph 14, Macleods denies them.




                                                 6
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 7 of 40 PageID #: 909




        15.     On information and belief, following any FDA approval of Macleods’s ANDAs,

Macleods Limited and Macleods Pharma will act in concert to distribute and sell Macleods’s

ANDA Products throughout the United States, including within Delaware.

                ANSWER:

         The allegations of Paragraph 15 state legal conclusions that do not require a response. To

the extent that there are any remaining factual allegations in Paragraph 15, Macleods lacks

knowledge or information sufficient to form a belief as to such allegations and therefore denies

them.

                                     AS TO JURISDICTION

        16.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1338(a),

2201, and 2202.

                ANSWER:

         Admitted.

        17.     This Court has personal jurisdiction over Macleods.

                ANSWER:

         Paragraph 17 states a legal conclusion to which no response is required. However,

Macleods does not contest personal jurisdiction in this Court for purposes of this civil action only.


        18.     Macleods Limited is subject to personal jurisdiction in Delaware because, among

other things, Macleods Limited, itself and through its wholly owned subsidiary Macleods Pharma,

has purposefully availed itself of the benefits and protections of Delaware's laws such that it should

reasonably anticipate being haled into court here. On information and belief, Macleods Limited,

itself and through its wholly owned subsidiary Macleods Pharma, develops, manufactures,

imports, markets, offers to sell, and/or sells generic drugs throughout the United States, including



                                                  7
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 8 of 40 PageID #: 910




in the State of Delaware, and therefore transacts business within the State of Delaware, and/or has

engaged in systematic and continuous business contacts within the State of Delaware. In addition,

Macleods Limited is subject to personal jurisdiction in Delaware because, on information and

belief, it controls and dominates Macleods Pharma and therefore the activities of Macleods Pharma

in this jurisdiction are attributed to Macleods Limited.

                   ANSWER:

         Macleods denies the allegations of Paragraph 18 as phrased but does not contest personal

jurisdiction over Macleods Pharmaceuticals Limited in this Court for the purposes of this civil

litigation only.

        19.        Macleods Pharma is subject to personal jurisdiction in Delaware because, among

other things, it has purposely availed itself of the benefits and protections of Delaware’s laws such

that it should reasonably anticipate being haled into court here. Macleods Pharma is a corporation

organized and existing under the laws of the State of Delaware, is qualified to do business in

Delaware, and has appointed a registered agent for service of process in Delaware. It therefore has

consented to general jurisdiction in Delaware. In addition, on information and belief, Macleods

Pharma develops, manufactures, imports, markets, offers to sell, and/or sells generic drugs

throughout the United States, including in the State of Delaware, and therefore transacts business

within the State of Delaware related to Merck’s claims, and/or has engaged in systematic and

continuous business contacts within the State of Delaware.

                   ANSWER:

         Macleods denies the allegations of Paragraph 19 as phrased but does not contest personal

jurisdiction over Macleods Pharma USA, Inc. in this Court for the purposes of this civil litigation

only.



                                                  8
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 9 of 40 PageID #: 911




      20.       In addition, this Court has personal jurisdiction over Macleods because Macleods

Limited and Macleods Pharma regularly engage in patent litigation concerning FDA-approved

branded drug products in this district, do not contest personal jurisdiction in this district, and have

purposefully availed themselves of the rights and benefits of this Court by asserting claims and/or

counterclaims in this Court. See, e.g., H. Lundbeck A/S v. Macleods Pharms. Ltd., No. 18-91, D.I.

13 (D. Del. Mar. 30, 2018); Biogen Int’l GmbH v. Macleods Pharms. Ltd., No. 17- 857, D.I. 7 (D.

Del. July 17, 2017); Amgen, Inc. v. Macleods Pharms. Ltd., No. 17-817-GMS, D.I. 9 (D. Del. July

17, 2017); Bristol-Myers Squibb Co. v. Macleods Pharms. Ltd., No. 17-405- LPS, D.I. 8 (D. Del.

June 28, 2017); Bayer Pharma AG v. Macleods Pharms. Ltd., No. 15-464- GMS, D.I. 14 (D. Del.

Aug. 31, 2015).

                ANSWER:

        Macleods denies the allegations of Paragraph 20 as phrased but does not contest personal

jurisdiction in this Court for the purposes of this civil litigation only.

      21.       On information and belief, if Macleods’s ANDAs are approved, Macleods will

manufacture, market, sell, and/or distribute Macleods’s ANDA Products within the United States,

including in Delaware, consistent with Macleods’s practices for the marketing and distribution of

other generic pharmaceutical products. On information and belief, Macleods regularly does

business in Delaware, and its practices with other generic pharmaceutical products have involved

placing those products into the stream of commerce for distribution throughout the United States,

including in Delaware. On information and belief, Macleods’s generic pharmaceutical products

are used and/or consumed within and throughout the United States, including in Delaware. On

information and belief, Macleods’s ANDA Products will be prescribed by physicians practicing in

Delaware, dispensed by pharmacies located within Delaware, and used by patients in Delaware.




                                                   9
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 10 of 40 PageID #: 912




Each of these activities would have a substantial effect within Delaware and would constitute

infringement of Merck’s patent in the event that Macleods’s ANDA Products are approved before

the patent expires.

                ANSWER:

        Macleods denies the allegations of Paragraph 21 as phrased but does not contest personal

jurisdiction in this Court for the purposes of this civil litigation only.

      22.       On information and belief, Macleods derives substantial revenue from generic

pharmaceutical products that are used and/or consumed within Delaware, and which are

manufactured by Macleods and/or for which Macleods Limited and/or Macleods Pharma is/are the

named applicant(s) on approved ANDAs. On information and belief, various products for which

Macleods Limited and/or Macleods Pharma is/are the named applicant(s) on approved ANDAs

are available at retail pharmacies in Delaware.

                ANSWER:

        Macleods denies the allegations of Paragraph 22 as phrased but does not contest personal

jurisdiction in this Court for the purposes of this civil litigation only.

                                            AS TO VENUE

      23.       Merck incorporates each of the preceding paragraphs 1–22 as if fully set forth
 herein.
                ANSWER:

        Macleods incorporates each of its responses to Paragraphs 1-22 as if fully set forth herein.

      24.       Venue is proper in this district as to Macleods Limited under 28 U.S.C. § 1391

because Macleods Limited is a corporation organized and existing under the laws of India and is

subject to personal jurisdiction in this judicial district.




                                                    10
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 11 of 40 PageID #: 913




                ANSWER:

        Paragraph 24 states a legal conclusion to which no response is required. Macleods denies

the remaining allegations of Paragraph 24 as phrased but does not contest venue in this district as

to Macleods Pharmaceuticals Limited for the purposes of this civil litigation only.

      25.       Venue is proper in this district as to Macleods Pharma under 28 U.S.C. § 1400(b)

because Macleods Pharma is a corporation organized and existing under the laws of the State of

Delaware and is subject to personal jurisdiction in this judicial district.

                ANSWER:

        Paragraph 25 states a legal conclusion to which no response is required. Macleods denies

the remaining allegations of Paragraph 25 as phrased but does not contest venue in this district as

to Macleods Pharma USA, Inc. for the purposes of this civil litigation only.

                                    AS TO THE ’708 PATENT

      26.       Merck incorporates each of the preceding paragraphs 1–25 as if fully set forth
 herein.
                ANSWER:

        Macleods incorporates each of its responses to Paragraphs 1-25 as if fully set forth herein.

      27.       The inventors named on the ’708 patent are Stephen Howard Cypes, Alex Minhua

Chen, Russell R. Ferlita, Karl Hansen, Ivan Lee, Vicky K. Vydra, and Robert M. Wenslow, Jr.

                ANSWER:

        Macleods admits that Stephen Howard Cypes, Alex Minhua Chen, Russell R. Ferlita, Karl

Hansen, Ivan Lee, Vicki K. Vydra, and Robert M. Wenslow, Jr. are listed as inventors on the face

of the ’708 patent. To the extent that there are any remaining factual allegations in Paragraph 27,

Macleods lacks knowledge or information sufficient to form a belief as to such allegations and

therefore denies them.



                                                  11
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 12 of 40 PageID #: 914




      28.      The ’708 patent, entitled “Phosphoric Acid Salt of a Dipeptidyl Peptidase-IV

Inhibitor” (attached as Exhibit A), was duly and legally issued on February 5, 2008.

               ANSWER:

       Macleods admits only that the ’708 patent was issued on February 5, 2008, and is entitled

“Phosphoric Acid Salt of a Dipeptidyl Peptidase-IV Inhibitor,” and that what appears to be a copy

of the ’708 patent is attached as Exhibit A to the Complaint. Macleods denies that the ’708 patent

was duly and legally issued.

      29.      Merck is the owner and assignee of the ’708 patent.

               ANSWER:

       Macleods states that the U.S. Patent and Trademark Office assignment database lists

MERCK SHARP & DOHME CORP. as the assignee of the ’708 patent. Macleods lacks

knowledge or information sufficient to form a belief as to the remaining allegations in Paragraph

29 and therefore denies them.

      30.      The ’708 patent claims, inter alia, a dihydrogenphosphate salt of 4-oxo-4-[3-

(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]-1-(2,4,5-       trifluorophenyl)

butan-2-amine of structural formula I, or a hydrate thereof, as recited in claim 1 of the ’708 patent.

               ANSWER:

       The allegations of Paragraph 30 state legal conclusions that do not require a response. To

the extent that there are any remaining factual allegations in Paragraph 30, Macleods states that

claim 1 of the ’708 patent speaks for itself.

      31.      JANUVIA®, as well as methods of using JANUVIA®, are covered by one or more

claims of the ’708 patent, including claim 1 of the ’708 patent, and the ’708 patent has been listed

in connection with JANUVIA® in the FDA’s Orange Book.



                                                 12
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 13 of 40 PageID #: 915




                 ANSWER:

          Macleods admits that the’708 patent has been listed in connection with JANUVIA® in the

FDA’s Orange Book. The remaining allegations of Paragraph 31 state legal conclusions that do

not require a response. To the extent that there are any remaining factual allegations in Paragraph

31, Macleods lacks knowledge or information sufficient to form a belief as to those allegations

and therefore denies them.

      32.        JANUMET®, as well as methods of using JANUMET®, are covered by one or

more claims of the ’708 patent, including claim 1 of the ’708 patent, and the ’708 patent has been

listed in connection with JANUMET® in the FDA’s Orange Book.

                 ANSWER:

          Macleods admits that the’708 patent has been listed in connection with JANUMET® in

the FDA’s Orange Book. The remaining allegations of Paragraph 32 state legal conclusions that

do not require a response. To the extent that there are any remaining factual allegations in

Paragraph 32, Macleods lacks knowledge or information sufficient to form a belief as to those

allegations and therefore denies them.

                                    AS TO THE ’921 PATENT

      33.        Merck incorporates each of the preceding paragraphs 1–32 as if fully set forth

herein.

                 ANSWER:

          Macleods incorporates its responses to each of the preceding Paragraphs 1-32 as if fully

set forth herein.

      34.        The inventors named on the ’921 patent are Ashkan Kamali, Laman Alani, Kyle A.

Fliszar, Soumojeet Ghosh, and Monica Tijerina.



                                                 13
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 14 of 40 PageID #: 916




               ANSWER:

       Macleods admits that Ashkan Kamali, Laman Alani, Kyle A. Fliszar, Soumojeet Ghosh,

and Monica Tijerina are listed as inventors on the face of the ’921 patent. To the extent that there

are any remaining factual allegations in Paragraph 34, Macleods lacks knowledge or information

sufficient to form a belief as to such allegations and therefore denies them.


      35.      The ’921 patent, entitled “Pharmaceutical Compositions of Combinations of

Dipeptidyl Peptidase-4 Inhibitors with Metformin” (attached as Exhibit B), was duly and legally

issued on April 9, 2013.

               ANSWER:

       Macleods admits only that the ’921 patent was issued on April 9, 2013, and is entitled

“Pharmaceutical Compositions of Combinations of Dipeptidyl Peptidase-4 Inhibitors with

Metformin,” and that what appears to be a copy of the ’921 patent is attached as Exhibit B to the

First Amended Complaint. Macleods denies that the ’921 patent was duly and legally issued.

      36.      Merck is the owner and assignee of the ’921 patent.

               ANSWER:

       Macleods states that the U.S. Patent and Trademark Office assignment database lists

MERCK SHARP & DOHME CORP. as the assignee of the ’921 patent. Macleods lacks

knowledge or information sufficient to form a belief as to the remaining allegations in Paragraph

36 and therefore denies them.


      37.      The ’921 patent claims, inter alia, a pharmaceutical composition comprising: (a)

about 3 to 20% by weight of sitagliptin, or a pharmaceutically acceptable salt thereof, (b) about 25

to 94% by weight of metformin hydrochloride; (c) about 0.1 to 10% by weight of a lubricant; (d)



                                                 14
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 15 of 40 PageID #: 917




about 0 to 35% by weight of a binding agent; € about 0.5 to 1% by weight of a surfactant; and (f)

about 5 to 15% by weight of a diluent, as recited in claim 1 of the ’921 patent.

                 ANSWER:

          The allegations of Paragraph 37 state legal conclusions that do not require a response. To

the extent that there are any remaining factual allegations in Paragraph 37, Macleods states that

claim 1 of the ’921 patent speaks for itself.

      38.        JANUMET®, as well as methods of using JANUMET®, are covered by one or more

claims of the ’921 patent, including claim 1 of the ’921 patent, and the ’921 patent has been listed

in connection with JANUMET® in the FDA’s Orange Book.

                 ANSWER:

          Macleods admits that the’921 patent has been listed in connection with JANUMET® in

the FDA’s Orange Book. The remaining allegations of Paragraph 38 state legal conclusions that

do not require a response. To the extent that there are any remaining factual allegations in

Paragraph 38, Macleods lacks knowledge or information sufficient to form a belief as to those

allegations and therefore denies them.

                 AS TO COUNT I – INFRINGEMENT OF THE ’708 PATENT
                         (MACLEODS’S ’703 ANDA PRODUCT)

      39.        Merck incorporates each of the preceding paragraphs 1–38 as if fully set forth

herein.

                 ANSWER:

          Macleods incorporates its responses to each of the preceding Paragraphs 1-38 as if fully

set forth herein.




                                                 15
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 16 of 40 PageID #: 918




      40.      In Macleods’s ’073 Notice Letter, Macleods notified Merck of the submission of

Macleods’s ’073 ANDA to the FDA. The purpose of this submission was to obtain approval under

the FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Macleods’s ’073 ANDA Product prior to the expiration of the ’708 patent.

               ANSWER:

       Macleods admits only that Macleods Pharmaceuticals Limited notified Merck that

Macleods Pharmaceuticals Limited had submitted to the FDA ANDA No. 211073 for Macleods’

ANDA Product by letter dated November 20, 2018, and that ANDA No. 211073 requests FDA’s

marketing approval of Macleods’ ANDA Product prior to the expiration of the ‘708 patent.

Macleods denies the remaining allegations in Paragraph 40.

      41.      In Macleods’s ’073 Notice Letter, Macleods also notified Merck that, as part of its

ANDA, Macleods had filed certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of

the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’708 patent. On information and

belief, Macleods submitted its ANDA to the FDA containing certifications pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid, unenforceable, and/or will not be

infringed by the manufacture, use, offer for sale, sale, and/or importation of Macleods’s ’073

ANDA Product.

               ANSWER:

       Macleods admits that Macleods Pharmaceuticals Limited notified Merck in its letter dated

November 20, 2018, that, as part of its ANDA No. 211073, it filed certifications pursuant to 21

U.S.C. § 355 (j)(2)(A)(vii)(IV) with respect to the ’708 patent. Macleods further admits that it filed

certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid,




                                                  16
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 17 of 40 PageID #: 919




unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

importation of Macleods’ ’073 ANDA Product.

      42.      In Macleods’s ’073 Notice Letter, Macleods stated that Macleods’s ’073 ANDA

Product contains sitagliptin phosphate as an active ingredient.

               ANSWER:

       Macleods admits that Macleods Pharmaceuticals Limited notified Merck in its letter dated

November 20, 2018, that the active ingredient in its ANDA No. 211073 product is sitagliptin

phosphate. Macleods denies the remaining allegations of Paragraph 42.

      43.      Macleods’s ’073 ANDA Product, and the use of Macleods’s ’073 ANDA Product,

are covered by one or more claims of the ’708 patent, including at least claim 1 of the ’708 patent,

because claim 1 of the ’708 patent covers the sitagliptin phosphate contained in Macleods’s ’073

ANDA Product.

               ANSWER:

       The allegations of Paragraph 43 state legal conclusions that require no response. To the

extent that there are any remaining factual allegations in Paragraph 43, Macleods denies them.

      44.      In Macleods’s ’073 Notice Letter, Macleods did not contest infringement of claim

1 of the ’708 patent.

               ANSWER:

       Denied.

      45.      Macleods’s submission of Macleods’s ’073 ANDA for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Macleods’s ’073 ANDA Product before the expiration of the ’708 patent was an act of

infringement of the ’708 patent under 35 U.S.C. § 271(e)(2)(A).



                                                17
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 18 of 40 PageID #: 920




                 ANSWER:

          Denied.

      46.        On information and belief, Macleods will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Macleods’s ’073 ANDA Product

immediately and imminently upon approval of its ANDA.

                 ANSWER:

          Macleods lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 46 and therefore denies them.

      47.        The manufacture, use, sale, offer for sale, or importation of Macleods’s ’073 ANDA

Product would infringe one or more claims of the ’708 patent, including at least claim 1 of the ’708

patent.

                 ANSWER:

          Denied.

      48.        On information and belief, the manufacture, use, sale, offer for sale, or importation

of Macleods’s ’073 ANDA Product in accordance with, and as directed by its proposed product

labeling would infringe one or more claims of the ’708 patent, including at least claim 1 of the ’708

patent.

                 ANSWER:

          Denied.

      49.        On information and belief, Macleods plans and intends to, and will, actively induce

infringement of the ’708 patent when Macleods’s ’073 ANDA is approved, and plans and intends

to, and will, do so immediately and imminently upon approval. Macleods’s activities will be done

with knowledge of the ’708 patent and specific intent to infringe that patent.



                                                  18
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 19 of 40 PageID #: 921




               ANSWER:

       Denied.

      50.      On information and belief, Macleods knows that Macleods’s ’073 ANDA Product

and its proposed labeling are especially made or adapted for use in infringing the ’708 patent, that

Macleods’s ’073 ANDA Product is not a staple article or commodity of commerce, and that

Macleods’s ’073 ANDA Product and its proposed labeling are not suitable for substantial

noninfringing use. On information and belief, Macleods plans and intends to, and will, contribute

to infringement of the ’708 patent immediately and imminently upon approval of Macleods’s ’073

ANDA.

               ANSWER:

       The allegations of Paragraph 50 state legal conclusions that require no response. To the

extent that there are any remaining factual allegations in Paragraph 50, Macleods denies them.

      51.      Notwithstanding Macleods’s knowledge of the claims of the ’708 patent, Macleods

has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import

Macleods’s ’073 ANDA Product with its product labeling following FDA approval of Macleods’s

’073 ANDA prior to the expiration of the ’708 patent.

               ANSWER:

       Macleods admits that it has knowledge of the claims of the ’708 patent. Macleods further

admits that it filed ANDA No. 211073 seeking approval to engage in the commercial manufacture,

use, offer for sale, sale and/or importation of Macleods’ ANDA product. Macleods denies the

remaining allegations of Paragraph 51.




                                                19
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 20 of 40 PageID #: 922




      52.        The foregoing actions by Macleods constitute and/or will constitute infringement

of the ’708 patent; active inducement of infringement of the ’708 patent; and contribution to the

infringement by others of the ’708 patent.

                 ANSWER:

          Denied.

      53.        On information and belief, Macleods has acted with full knowledge of the ’708

patent and without a reasonable basis for believing that it would not be liable for infringement of

the ’708 patent; active inducement of infringement of the ’708 patent; and/or contribution to the

infringement by others of the ’708 patent.

                 ANSWER:

          Macleods admits that it has knowledge of the’708 patent. Macleods denies the remaining

allegations of Paragraph 53.

      54.        Merck will be substantially and irreparably damaged by infringement of the ’708

patent.

                 ANSWER:

          Denied.

      55.        Unless Macleods is enjoined from infringing the ’708 patent, actively inducing

infringement of the ’708 patent, and contributing to the infringement by others of the ’708 patent,

Merck will suffer irreparable injury. Merck has no adequate remedy at law.

                 ANSWER:

          Denied.




                                                20
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 21 of 40 PageID #: 923




                       AS TO COUNT II – DECLARATORY JUDGMENT OF
                            INFRINGEMENT OF THE ’708 PATENT
                             (MACLEODS’S ’703 ANDA PRODUCT)

      56.        Merck incorporates each of the preceding paragraphs 1–55 as if fully set forth

herein.

                 ANSWER:

          Macleods incorporates each of its responses to Paragraphs 1-55 as if fully set forth herein.

      57.        The Court may declare the rights and legal relations of the parties pursuant to 28

U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on the one

hand and Macleods on the other regarding Macleods’s infringement, active inducement of

infringement, and contribution to the infringement by others of the ’708 patent.

                 ANSWER:

          The allegations in Paragraph 57 state legal conclusions that require no response. Macleods

denies Merck’s allegations of infringement.

      58.        The Court should declare that the commercial manufacture, use, sale, offer for sale,

or importation of Macleods’s ’073 ANDA Product with its proposed labeling, or any other

Macleods drug product that is covered by or whose use is covered by the ’708 patent, will infringe,

induce the infringement of, and contribute to the infringement by others of the ’708 patent, and

that the claims of the ’708 patent are valid.

                 ANSWER:

          The allegations in Paragraph 58 state legal conclusions that require no response. Macleods

denies Merck’s allegations of infringement.




                                                  21
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 22 of 40 PageID #: 924




                AS TO COUNT III – INFRINGEMENT OF THE ’708 PATENT
                        (MACLEODS’S ’338 ANDA PRODUCT)

      59.        Merck incorporates each of the preceding paragraphs 1–58 as if fully set forth

herein.

                 ANSWER:

          Macleods incorporates each of its responses to Paragraphs 1-58 as if fully set forth herein.

      60.        In Macleods’s ’338 Notice Letter, Macleods notified Merck of the submission of

Macleods’s ’338 ANDA to the FDA. The purpose of this submission was to obtain approval under

the FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Macleods’s ’338 ANDA Product prior to the expiration of the ’708 patent.

                 ANSWER:

          Macleods admits only that Macleods Pharmaceuticals Limited notified Merck that

Macleods Pharmaceuticals Limited had submitted to the FDA ANDA No. 212338 for Macleods’

ANDA Product by letter dated November 20, 2018. Macleods further states that ANDA No.

212338 requests the FDA’s marketing approval of Macleods’ ANDA Product prior to the

expiration of the ’708 patent. Macleods denies the remaining allegations in Paragraph 60.

      61.        In Macleods’s ’338 Notice Letter, Macleods also notified Merck that, as part of its

ANDA, Macleods had filed certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of

the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’708 patent. On information and

belief, Macleods submitted its ANDA to the FDA containing certifications pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid, unenforceable, and/or will not be

infringed by the manufacture, use, offer for sale, sale, and/or importation of Macleods’s ’338

ANDA Product.




                                                  22
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 23 of 40 PageID #: 925




                ANSWER:

        Macleods admits that Macleods Pharmaceuticals Limited notified Merck in its letter dated

November 20, 2018, that, as part of its ANDA No. 212338, it filed certifications pursuant to 21

U.S.C. § 355 (j)(2)(A)(vii)(IV) with respect to the ’708 patent. Macleods further admits that it filed

certifications pursuant to 21 U.S.C. § 355 (j)(2)(A)(vii)(IV) asserting that the ’708 patent is invalid,

unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

importation of Macleods’ ANDA No. 212338 product.

      62.       In Macleods’s ’338 Notice Letter, Macleods stated that Macleods’s ’338 ANDA

Product contains sitagliptin phosphate as an active ingredient.

                ANSWER:

        Macleods admits that Macleods Pharmaceuticals Limited notified Merck in its letter dated

November 20, 2018, that the active ingredient in its ANDA No. 212338 product is sitagliptin

phosphate. Macleods denies the remaining allegations of Paragraph 62.

      63.       Macleods’s ’338 ANDA Product, and the use of Macleods’s ’338 ANDA Product,

are covered by one or more claims of the ’708 patent, including at least claim 1 of the ’708 patent,

because claim 1 of the ’708 patent covers the sitagliptin phosphate contained in Macleods’s ’338

ANDA Product.

                ANSWER:

        The allegations of Paragraph 63 state legal conclusions that require no response. To the

extent that there are any remaining factual allegations in Paragraph 63, Macleods denies them.

      64.       In Macleods’s ’338 Notice Letter, Macleods did not contest infringement of claim

1 of the ’708 patent.




                                                  23
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 24 of 40 PageID #: 926




                 ANSWER:

          Denied.

      65.        Macleods’s submission of Macleods’s ’338 ANDA for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Macleods’s ’338 ANDA Product before the expiration of the ’708 patent was an act of

infringement of the ’708 patent under 35 U.S.C. § 271(e)(2)(A).

                 ANSWER:

          Denied.

      66.        On information and belief, Macleods will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Macleods’s ’338 ANDA Product

immediately and imminently upon approval of its ANDA.

                 ANSWER:

          Macleods lacks knowledge or information sufficient to form a belief as to the allegations

of Paragraph 66 and therefore denies them.

      67.        The manufacture, use, sale, offer for sale, or importation of Macleods’s ’338 ANDA

Product would infringe one or more claims of the ’708 patent, including at least claim 1 of the ’708

patent.

                 ANSWER:

          Denied.

      68.        On information and belief, the manufacture, use, sale, offer for sale, or importation

of Macleods’s ’338 ANDA Product in accordance with, and as directed by Macleods’s proposed

product labeling would infringe one or more claims of the ’708 patent, including at least claim 1

of the ’708 patent.



                                                  24
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 25 of 40 PageID #: 927




               ANSWER:

       Denied.

      69.      On information and belief, Macleods plans and intends to, and will, actively induce

infringement of the ’708 patent when Macleods’s ’338 ANDA is approved, and plans and intends

to, and will, do so immediately and imminently upon approval. Macleods’s activities will be done

with knowledge of the ’708 patent and specific intent to infringe that patent.

               ANSWER:

       Denied.

      70.      On information and belief, Macleods knows that Macleods’s ’338 ANDA Product

and its proposed labeling are especially made or adapted for use in infringing the ’708 patent, that

Macleods’s ’338 ANDA Product is not a staple article or commodity of commerce, and that

Macleods’s ’338 ANDA Product and its proposed labeling are not suitable for substantial

noninfringing use. On information and behlief, Macleods plans and intends to, and will, contribute

to infringement of the ’708 patent immediately and imminently upon approval of Macleods’s ’338

ANDA.

               ANSWER:

       The allegations of Paragraph 70 state legal conclusions that require no response. To the

extent that there are any remaining factual allegations in Paragraph 70, Macleods denies them.

      71.      Notwithstanding Macleods’s knowledge of the claims of the ’708 patent, Macleods

has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import

Macleods’s ’338 ANDA Product with its product labeling following FDA approval of Macleods’s

’338 ANDA prior to the expiration of the ’708 patent.




                                                25
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 26 of 40 PageID #: 928




                 ANSWER:

          Macleods admits that it has knowledge of the claims of the ’708 patent. Macleods further

admits that it filed ANDA No. 212338 seeking approval to engage in the commercial manufacture,

use, offer for sale, sale and/or importation of generic versions of Macleods’ ANDA product prior

to the expiration of the ’708 patent. Macleods denies the remaining allegations of Paragraph 71.

      72.        The foregoing actions by Macleods constitute and/or will constitute infringement

of the ’708 patent; active inducement of infringement of the ’708 patent; and contribution to the

infringement by others of the ’708 patent.

                 ANSWER:

          Denied.

      73.        On information and belief, Macleods has acted with full knowledge of the ’708

patent and without a reasonable basis for believing that it would not be liable for infringement of

the ’708 patent; active inducement of infringement of the ’708 patent; and/or contribution to the

infringement by others of the ’708 patent.

                 ANSWER:

          Macleods admits that it has knowledge of the’708 patent. Macleods denies the remaining

allegations of Paragraph 73.

      74.        Merck will be substantially and irreparably damaged by infringement of the ’708

patent.

                 ANSWER:

          Denied.




                                                 26
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 27 of 40 PageID #: 929




      75.        Unless Macleods is enjoined from infringing the ’708 patent, actively inducing

infringement of the ’708 patent, and contributing to the infringement by others of the ’708 patent,

Merck will suffer irreparable injury. Merck has no adequate remedy at law.

                 ANSWER:

          Denied.

                      AS TO COUNT IV – DECLARATORY JUDGMENT OF
                            INFRINGEMENT OF THE ’708 PATENT
                             (MACLEODS’S ’338 ANDA PRODUCT)

      76.        Merck incorporates each of the preceding paragraphs 1–75 as if fully set forth

herein.

                 ANSWER:

          Macleods incorporates each of its responses to Paragraphs 1-75 as if fully set forth herein.

      77.        The Court may declare the rights and legal relations of the parties pursuant to 28

U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on the one

hand and Macleods on the other regarding Macleods’s infringement, active inducement of

infringement, and contribution to the infringement by others of the ’708 patent.

                 ANSWER:

          The allegations in Paragraph 77 state legal conclusions that require no response. Macleods

denies Merck’s allegations of infringement.

      78.        The Court should declare that the commercial manufacture, use, sale, offer for sale

or importation of Macleods’s ’338 ANDA Product with its proposed labeling, or any other

Macleods drug product that is covered by or whose use is covered by the ’708 patent, will infringe,

induce the infringement of, and contribute to the infringement by others of the ’708 patent, and

that the claims of the ’708 patent are valid.




                                                  27
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 28 of 40 PageID #: 930




                 ANSWER:

          The allegations in Paragraph 78 state legal conclusions that require no response. Macleods

denies Merck’s allegations of infringement.

                 AS TO COUNT V – INFRINGEMENT OF THE ’921 PATENT
                         (MACLEODS’S ’338 ANDA PRODUCT)

      79.        Merck incorporates each of the preceding paragraphs 1–78 as if fully set forth

herein.

                 ANSWER:

          Macleods incorporates each of its responses to Paragraphs 1-78 as if fully set forth herein.

      80.        In Macleods’s ’338 Notice Letter, Macleods notified Merck of the submission of

Macleods’s ’338 ANDA to the FDA. The purpose of this submission was to obtain approval under

the FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Macleods’s ’338 ANDA Product prior to the expiration of the ’921 patent.

                 ANSWER:

          Macleods admits only that Macleods Pharmaceuticals Limited notified Merck that

Macleods Pharmaceuticals Limited had submitted to the FDA ANDA No. 212338 for Macleods’

ANDA Product by letter dated November 20, 2018. Macleods further states that ANDA No.

212338 requests the FDA’s marketing approval of Macleods’ ANDA Product prior to the

expiration of the ’921 patent. Macleods denies the remaining allegations in Paragraph 80.

      81.        In Macleods’s ’338 Notice Letter, Macleods also notified Merck that, as part of its

ANDA, Macleods had filed certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of

the FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to the ’921 patent. On information and

belief, Macleods submitted its ANDA to the FDA containing certifications pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) asserting that the ’921 patent is invalid, unenforceable, and/or will not be



                                                  28
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 29 of 40 PageID #: 931




infringed by the manufacture, use, offer for sale, sale, and/or importation of Macleods’s ’338

ANDA Product.

                ANSWER:

        Macleods admits that Macleods Pharmaceuticals Limited notified Merck in its letter dated

November 20, 2018, that, as part of its ANDA No. 212338, it filed certifications pursuant to 21

U.S.C. § 355 (j)(2)(A)(vii)(IV) with respect to the ’921 patent. Macleods further admits that it filed

certifications pursuant to 21 U.S.C. § 355 (j)(2)(A)(vii)(IV) asserting that the ’921 patent is invalid,

unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

importation of Macleods’ ANDA No. 212338 product.

      82.       Macleods’s ’338 ANDA Product, and the use of Macleods’s ’338 ANDA Product,

are covered by one or more claims of the ’921 patent, including at least claim 1 of the ’921 patent,

because the composition of Macleods’s ’338 ANDA Product includes the same or equivalent

ingredients as recited in claim 1 of the ’921 patent in the same or equivalent amounts.

                ANSWER:

        The allegations of Paragraph 82 state legal conclusions that require no response. To the

extent that there are any remaining factual allegations in Paragraph 82, Macleods denies them.

      83.       Macleods’s submission of Macleods’s ’338 ANDA for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Macleods’s ’338 ANDA Product before the expiration of the ’921 patent was an act of

infringement of the ’921 patent under 35 U.S.C. § 271(e)(2)(A).

                ANSWER:

        Denied.




                                                  29
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 30 of 40 PageID #: 932




      84.        On information and belief, Macleods will engage in the manufacture, use, offer for

sale, sale, marketing, distribution, and/or importation of Macleods’s ’338 ANDA Product

immediately and imminently upon approval of its ANDA.

                 ANSWER:

          Macleods lacks knowledge or information sufficient to form a belief as to the allegations

of Paragraph 84 and therefore denies them.

      85.        The manufacture, use, sale, offer for sale, or importation of Macleods’s ’338 ANDA

Product would infringe one or more claims of the ’921 patent, including at least claim 1 of the ’921

patent.

                 ANSWER:

          Denied.

      86.        On information and belief, the manufacture, use, sale, offer for sale, or importation

of Macleods’s ’338 ANDA Product in accordance with, and as directed by its proposed product

labeling would infringe one or more claims of the ’921 patent, including at least claim 1 of the

’921 patent.

                 ANSWER:

          Denied.

      87.        On information and belief, Macleods plans and intends to, and will, actively induce

infringement of the ’921 patent when Macleods’s ’338 ANDA is approved, and plans and intends

to, and will, do so immediately and imminently upon approval. Macleods’s activities will be done

with knowledge of the ’921 patent and specific intent to infringe that patent.

                 ANSWER:

          Denied.



                                                  30
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 31 of 40 PageID #: 933




      88.      On information and belief, Macleods knows that Macleods’s ’338 ANDA Product

and its proposed labeling are especially made or adapted for use in infringing the ’921 patent, that

Macleods’s ’338 ANDA Product is not a staple article or commodity of commerce, and that

Macleods’s ’338 ANDA Product and its proposed labeling are not suitable for substantial

noninfringing use. On information and belief, Macleods plans and intends to, and will, contribute

to infringement of the ’921 patent immediately and imminently upon approval of Macleods’s ’338

ANDA.

               ANSWER:

       The allegations of Paragraph 88 state legal conclusions that require no response. To the

extent that there are any remaining factual allegations in Paragraph 88, Macleods denies them.

      89.      Notwithstanding Macleods’s knowledge of the claims of the ’921 patent, Macleods

has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import

Macleods’s ’338 ANDA Product with its product labeling following FDA approval of Macleods’s

’338 ANDA prior to the expiration of the ’921 patent.

               ANSWER:

       Macleods admits that it has knowledge of the claims of the ’921 patent. Macleods further

admits that it filed ANDA No. 212338 seeking approval to engage in the commercial manufacture,

use, offer for sale, sale and/or importation of generic versions of Macleods’ ANDA product prior

to the expiration of the ’921 patent. Macleods denies the remaining allegations of Paragraph 89.

      90.      The foregoing actions by Macleods constitute and/or will constitute infringement

of the ’921 patent; active inducement of infringement of the ’921 patent; and contribution to the

infringement by others of the ’921 patent.




                                                31
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 32 of 40 PageID #: 934




                 ANSWER:

          Denied.

      91.        On information and belief, Macleods has acted with full knowledge of the ’921

patent and without a reasonable basis for believing that it would not be liable for infringement of

the ’921 patent; active inducement of infringement of the ’921 patent; and/or contribution to the

infringement by others of the ’921 patent.

                 ANSWER:

          Macleods admits that it has knowledge of the’921 patent. Macleods denies the remaining

allegations of Paragraph 91.

      92.        Merck will be substantially and irreparably damaged by infringement of the ’921

patent.

                 ANSWER:

          Denied.

      93.        Unless Macleods is enjoined from infringing the ’921 patent, actively inducing

infringement of the ’921 patent, and contributing to the infringement by others of the ’921 patent,

Merck will suffer irreparable injury. Merck has no adequate remedy at law.

                 ANSWER:

          Denied.

                    AS TO COUNT VI – DECLARATORY JUDGMENT OF
                          INFRINGEMENT OF THE ’921 PATENT
                           (MACLEODS’S ’338 ANDA PRODUCT)

      94.        Merck incorporates each of the preceding paragraphs 1–93 as if fully set forth

herein.




                                                32
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 33 of 40 PageID #: 935




               ANSWER:

       Macleods incorporates each of its responses to Paragraphs 1-93 as if fully set forth herein.

      95.      The Court may declare the rights and legal relations of the parties pursuant to 28

U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Merck on the one

hand and Macleods on the other regarding Macleods’s infringement, active inducement of

infringement, and contribution to the infringement by others of the ’921 patent.

               ANSWER:

       The allegations in Paragraph 95 state legal conclusions that require no response. Macleods

denies Merck’s allegations of infringement.

      96.      The Court should declare that the commercial manufacture, use, sale, offer for sale

or importation of Macleods’s ’338 ANDA Product with its proposed labeling, or any other

Macleods drug product that is covered by or whose use is covered by the ’921 patent, will infringe,

induce the infringement of, and contribute to the infringement by others of the ’921 patent, and

that the claims of the ’921 patent are valid.

               ANSWER:

       The allegations in Paragraph 96 state legal conclusions that require no response. Macleods

denies Merck’s allegations of infringement.


                            RESPONSE TO PRAYER FOR RELIEF

       Macleods denies that Plaintiffs are entitled to the judgement or other relief prayed for in

subparagraphs (a) through (k) under the heading “Prayer for Relief” in the Complaint.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff fails to state a claim upon which relief may be granted.



                                                33
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 34 of 40 PageID #: 936




                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff fails to state any facts to support a claim upon which relief may be granted.

                              THIRD AFFIRMATIVE DEFENSE

       Each asserted claim of the ’708 patent is invalid for failing to satisfy one or more conditions

of patentability set forth in Title 35, United States Code, including without limitation, §§ 101, 102,

103, 112 and/or 116 and/or is invalid under any other ground provided by 35 U.S.C. § 282, and/or

based on other judicially-created bases for invalidity.

                             FOURTH AFFIRMATIVE DEFENSE

       Macleods has not infringed, induced infringement of, or contributed to the infringement of,

and Macleods will not infringe, induce infringement of, or contribute to the infringement of, any

valid and enforceable asserted claim of the ’708 patent, either literally or under the doctrine of

equivalents, through the submission of Macleods’ ANDA No. 211073 and/or the importation,

manufacture, use, offer for sale or sale of the product that is the subject of Macleods’ ANDA No.

211073.

                               FIFTH AFFIRMATIVE DEFENSE

       Macleods has not infringed, induced infringement of, or contributed to the infringement of,

and Macleods will not infringe, induce infringement of, or contribute to the infringement of, any

valid and enforceable asserted claim of the ’708 patent, either literally or under the doctrine of

equivalents, through the submission of Macleods’ ANDA No. 212338 and/or the importation,

manufacture, use, offer for sale or sale of the product that is the subject of Macleods’ ANDA No.

212338.

                              SIXTH AFFIRMATIVE DEFENSE

       Each asserted claim of the ’921 patent is invalid for failing to satisfy one or more conditions

of patentability set forth in Title 35, United States Code, including without limitation, §§ 101, 102,


                                                 34
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 35 of 40 PageID #: 937




103, 112 and/or 116 and/or is invalid under any other ground provided by 35 U.S.C. § 282, and/or

based on other judicially-created bases for invalidity.

                            SEVENTH AFFIRMATIVE DEFENSE

       Macleods has not infringed, induced infringement of, or contributed to the infringement of,

and Macleods will not infringe, induce infringement of, or contribute to the infringement of, any

valid and enforceable asserted claim of the ’921 patent, either literally or under the doctrine of

equivalents, through the submission of Macleods’ ANDA No. 212338 and/or the importation,

manufacture, use, offer for sale or sale of the product that is the subject of Macleods’ ANDA No.

212338.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to seek injunctive relief against Macleods because Plaintiff’s alleged

damages are not immediate or irreparable, and therefore Plaintiff has an adequate remedy at law.

Moreover, considering the balance of hardships between the parties, and the public interest in

fostering the prompt introduction of generic pharmaceuticals to the market, the equitable remedy

of a permanent injunction is not warranted in any event.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to attorney’s fees against Macleods because Plaintiff has not

sufficiently alleged, and cannot prove, that this is an exceptional case under 35 U.S.C. § 285.

                              TENTH AFFIRMATIVE DEFENSE

       35 U.S.C. § 288 prevents Plaintiff from recovering any costs associated with this action.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s allegations are barred, in whole or in part, by the doctrines of waiver, estoppel

and/or prosecution history estoppel.




                                                 35
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 36 of 40 PageID #: 938




                           TWELFTH AFFIRMATIVE DEFENSE

       Macleods reserves the right to assert additional affirmative defenses that may be developed

or revealed during discovery.

                                      COUNTERCLAIMS

       In further response to the Complaint, Macleods alleges the following counterclaims,

without prejudice to any denial in its Answer, and without admission to any allegation in the

Complaint, unless otherwise explicitly admitted above, and without assuming any burden when

such burden would otherwise be Plaintiff’s.

                                               Parties

       1.      Counterclaimant Macleods Pharmaceuticals Limited is a corporation organized and

existing under the laws of the Republic of India, with a principal place of business at Atlanta

Arcade, Marol Church, Andheri (East), Mumbai, India 400059.

       2.      Counterclaimant Macleods Pharma USA, Inc. (collectively, both entities are

referred to herein as “Macleods”) is a corporation organized and existing under the laws of the

State of Delaware, with a principal place of business at 666 Plainsboro Road, Building 200, Suite

230, Plainsboro, New Jersey 08536.

       3.      Upon information and belief, Counterclaim Defendant Merck Sharp & Dohme

Corp. (“Merck”) is a corporation organized and existing under the laws of New Jersey, having its

principal place of business at One Merck Drive, Whitehouse Station, New Jersey 08889.

                                     Jurisdiction and Venue

       4.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 1367, 2201, and 2202. Macleods’ counterclaims relate to the claims made

by Counterclaim Defendant Merck for patent infringement and arise under the patent laws of the

United States, Title 35, United States Code.


                                                 36
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 37 of 40 PageID #: 939




       5.      This Court has personal jurisdiction over Merck by virtue of the fact that it conducts

business in the State of Delaware, has availed itself of the rights and benefits of Delaware law, and

has engaged in substantial and continuing contacts with Delaware.

       6.      Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b) and by

Counterclaim Defendant Merck’s filing of its action against Macleods. This Court may declare the

rights and legal relation of the parties pursuant to 28 U.S.C. §§ 2201 and 2202 and 35 U.S.C. §

271(e)(5).

                                         The Controversy

       7.      Macleods holds Abbreviated New Drug Application (“ANDA”) No. 211073 for

sitagliptin phosphate oral tablet, eq 25 mg base, eq 50 mg base, and eq 100 mg base.

       8.      Macleods holds ANDA No. 212338 for metformin hydrochloride and sitagliptin

tablets 500mg/50mg and 1000mg/50mg.

       9.      On or about February 13, 2019, Counterclaim Defendant Merck filed the present

action against Macleods alleging infringement of United States Patent No. 7,326,708 (“the ’708

patent”). There is a real, substantial, and continuing justiciable controversy between the parties

because of the commencement by Counterclaim Defendant of its action and the filing by Macleods

of ANDA Nos. 211073 and 212338 with certifications that the ’708 patent is invalid,

unenforceable and/or will not be infringed by the manufacture, sale and use of the products of

Macleods’ ANDA Nos. 211703 and 212338.

       10.     On or about February 13, 2020, Counterclaim Defendant Merck filed a First

Amended Complaint against Macleods additionally alleging infringement of United States Patent

No. 8,414,921 (“the ’921 patent”). There is a real, substantial, and continuing justiciable

controversy between the parties because of the commencement by Counterclaim Defendant of its

action and the filing by Macleods of ANDA No. 212338 with certifications that the ’921 patent is


                                                 37
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 38 of 40 PageID #: 940




invalid, unenforceable and/or will not be infringed by the manufacture, sale and use of the products

of Macleods’ ANDA No. 212338.

       11.     The patents-in-suit effectively prevents approval of Macleods’ ANDA Nos. 211703

and 212338 and the manufacture, sale, and use of the products that are the subject of Macleods’

ANDA Nos. 211703 and 212338. Macleods and Merck have adverse legal interests with respect

to the patents-in-suit of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.

                                        COUNT I
                     Declaratory Judgment of Invalidity of the ’708 Patent

       12.     Macleods repeats and incorporates by reference Paragraphs 1 to 11 of its

Counterclaims as if fully set forth herein.

       13.     Each and every asserted claim of United States Patent No. 7,326,708 is invalid for

failing to satisfy one or more conditions of patentability set forth in Title 35, United States Code,

including without limitation, §§ 101, 102, 103, 112 and/or 116, and/or is invalid under any other

ground provided by 35 U.S.C. § 282 and/or based on other judicially-created bases for invalidity.

                                        COUNT II
                Declaratory Judgment of Non-Infringement of the ’708 Patent

       14.     Macleods repeats and incorporates by reference Paragraphs 1 to 11 of its

Counterclaims as if fully set forth herein.

       15.     Macleods has not infringed, induced infringement, or contributed to the

infringement, and Macleods will not infringe, induce infringement, or contribute to the

infringement, either literally or under the doctrine of equivalents, of any valid and enforceable

asserted claim of U.S. Patent No. 7,326,708.




                                                 38
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 39 of 40 PageID #: 941




                                       COUNT III
                     Declaratory Judgment of Invalidity of the ’921 Patent

       16.     Macleods repeats and incorporates by reference Paragraphs 1 to 11 of its

Counterclaims as if fully set forth herein.

       17.     Each and every asserted claim of United States Patent No. 8,414,921 is invalid for

failing to satisfy one or more conditions of patentability set forth in Title 35, United States Code,

including without limitation, §§ 101, 102, 103, 112 and/or 116, and/or is invalid under any other

ground provided by 35 U.S.C. § 282 and/or based on other judicially-created bases for invalidity.

                                        COUNT II
                Declaratory Judgment of Non-Infringement of the ’921 Patent

       18.     Macleods repeats and incorporates by reference Paragraphs 1 to 12 of its

Counterclaims as if fully set forth herein.

       19.     Macleods has not infringed, induced infringement, or contributed to the

infringement, and Macleods will not infringe, induce infringement, or contribute to the

infringement, either literally or under the doctrine of equivalents, of any valid and enforceable

asserted claim of U.S. Patent No. 8,414,921.

                                  Macleods’ Request for Relief

       WHEREFORE, Macleods respectfully requests that:

       (a)     Judgment be entered that the First Amended Complaint against Macleods is

dismissed with prejudice and that Plaintiffs/Counterclaim Defendants take nothing thereby;

       (b)     Judgment be entered that each claim of United States Patent No. 7,326,708 is

invalid;

       (c)     The Court permanently enjoin Plaintiff/Counterclaim Defendant or any of its

assigns or successors from asserting that the commercial manufacture, use, offer to sell, sale or




                                                 39
Case 1:19-md-02902-RGA Document 71 Filed 02/27/20 Page 40 of 40 PageID #: 942




import of the products which are the subject of Macleods’ ANDA Nos. 211703 and 212338

infringe or will infringe any valid claim of U.S. Patent No. 7,326,708.

       (d)     Judgment be entered that each claim of United States Patent No. 8,414,921 is

invalid;

       (e)     The Court permanently enjoin Plaintiff/Counterclaim Defendant or any of its

assigns or successors from asserting that the commercial manufacture, use, offer to sell, sale or

import of the products which are the subject of Macleods’ ANDA No. 212338 infringe or will

infringe any valid claim of U.S. Patent No. 8,414,921.

       (f)     This case be deemed an exceptional case within the meaning of 35 U.S.C. § 285.

       (g)     Macleods be awarded its reasonable costs and attorney fees; and

       (h)     The Court award Macleods such other and further relief as this Court may deem

necessary, just and proper.

                                                         Respectfully submitted,

                                                          /s/ John M. Seaman
OF COUNSEL:                                              John M. Seaman (#3868)
                                                         April M. Kirby (#6152)
A. Neal Seth (pro hac vice)                              ABRAMS & BAYLISS LLP
Laura R. Braden (pro hac vice)                           20 Montchanin Road, Suite 200
WILEY                                                    Wilmington, DE 19807
1776 K Street NW                                         (302) 778-1000 phone
Washington, D.C. 20036                                   (302) 778-1001 facsimile
(202) 719-7000 phone                                     seaman@abramsbayliss.com
(202) 719-7049 facsimile                                 akirby@ abramsbayliss.com
nseth@wiley.law
lbraden@wiley.law                                        Attorneys for Defendants Macleods
                                                         Pharmaceuticals Ltd. and Macleods
Dated: February 27, 2020                                 Pharma USA, Inc.




                                                40
